Title: From Thomas Jefferson to United States Senate, 2 March 1808
From: Jefferson, Thomas
To: United States Senate


                  
                     To the Senate of the
                          United States 
                     
                     March 2. 1808.
                  
                  In compliance with a resolution of the Senate of Nov. 30. 1807. I now transmit a Report of the Secretary of State on the subject of impressments as requested in that resolution. the great volume of the documents, and the time necessary for the investigation will explain to the Senate the causes of the delay which has intervened.
                  
                     Th: Jefferson 
                     
                     
                  
               